DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Activation Element, vehicle access control unit in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 10,337,443 to Ulrey et al. (Ulrey) in view of US 2019/0242316 to Dudar  and  in view of US 8,055,438 to Neisen
In Reference to Claim 1 and 7
Ulrey, see Fig.4,discloses:	
	A method for operating a motor vehicle (5) having an internal combustion engine (10), wherein pre-heating measures (activate oxygen sensor heater) for reaching operating temperatures for components of the exhaust-gas post-treatment system, for a lambda probe of the motor vehicle, or both are performed prior to the departure (engine start requested or scheduled) of the motor vehicle.
Ulrey does not disclose:
	Wherein the activation of a transducer by a driver of the motor vehicle for explicitly announcing an impending departure of the motor vehicle (is provided as the trigger of the pre-heating measures.  
Dudar discloses:

At the time claimed invention was filed it would have been obvious to an artisan of ordinary skill to include a transducer (key fob) that would announce depature of motor vehicle, combine the teachings of Dudar with Ulrey, since this would enable the practitioner of the primary reference to practice the advantage of driver requesting engine start by using a key fob/ remote device.

Ulrey does not disclose:
	In the event of a requested departure of the motor vehicle without any prior activation of the transducer by the driver, the departure of the motor vehicle, the engine start, or both are delayed and pre-heating measures are performed and a departure probability is calculated.  

Neisen, see Fig.4 and col.5 line 45-67, col. 6 line 1-28 discloses:
	In the event of a requested departure  (start of ICE) of the motor vehicle without any prior activation of the transducer by the driver ( this claim limitation will be interpreted as a predict future start-up of ICE), the departure of the motor vehicle, the engine start, or both are delayed and pre-heating measures are performed, and a departure probability, step s104 (predicting future start up of ICE) is calculated.
At the time claimed invention was filed it would have been obvious to an artisan of ordinary skill to pre heating the sensor prior to engine start, combine the teachings of 

In Reference to Claim 3
Ulrey modified discloses:
	A warning signal is generated as an indication of the delay (no step of 408, see Fig.4 of Ulrey).  

In Reference to Claim 4
Ulrey modified, discloses:	
	The transducer is activatable by way of an activation element on an operating installation for a vehicle access control unit (key fob). 

In Reference to Claim 5
Ulrey modified, discloses:
	The transducer is activatable by way of a mobile apparatus having computer features (Key fob/ remote device).  


Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 10,337,443 to Ulrey et al. (Ulrey) in view of US 2019/0242316 to Dudar as applied to claim 1 above, and further in view of US 2013/0035845 to Takara.

In Reference to Claim 6
Ulrey modified does not disclose:
	The state of the electric energy available in the motor vehicle is incorporated as a further criterion for the triggering the pre-heating measures.  
Takara, see Fig.5, discloses:
	The state of the electric energy available (SOC)  in the motor vehicle is incorporated as a further criterion for the triggering the pre-heating measures (S23), see paragraph [0080].
At the time claimed invention was filed it would have been obvious to an artisan of ordinary skill to include state of the electric energy available as a criterion for preheating, combine the teachings of Takara with Ulrey, since this would enable the practitioner of the primary reference to practice the advantage of predicting when engine will be started and having the sensor and aftertreatment system heated to a activation temperature and decline in purification and emission performance can be mitigated, see paragraph [0061 and 0085] of Takara.

In Reference to Claim 8
Ulrey modified does not disclose:

Ulrey however does disclose a emission device being a three way catalyst.

Takara, see Fig.1 and 5, discloses:
	The pre-heating measures (pre-heating) comprise electrically pre-heating the exhaust-gas post-treatment system by way of an electrically operated heating catalytic converter (EHC), the activation of an exhaust-gas burner, or both.  
At the time claimed invention was filed it would have been obvious to an artisan of ordinary skill to include an electrically heating catalyst EHC, combine the teachings of Takara with Ulrey, since this would enable the practitioner of the primary reference to practice the advantage of removing undesired exhaust substances by using EHC, see paragraph [0004] of Takara.


Allowable Subject Matter
Claims 9, 10, 14-19 are allowed because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
	Furthermore, the prior art of record does not teach “The departure of the motor vehicle is delayed as long as the operating temperature envisaged for components of the exhaust-gas post- treatment system, for the lambda probe, or for both have not yet 
The prior art of record does not teach “pre-heating measures are terminated in the event that no departure takes place within a predefinable temporal period despite the explicit announcement of an impending departure.” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 10, and 18; and 
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 07/09/2021 have been fully considered but they are not persuasive. 
Applicant Arguments: 
	Applicant does not admit the claimed result would not provide delay of motor vehicle departure, engine start, or both, as recited in claim 1.
Examiner Response:

   
Applicant's arguments filed 01/05/2022 have been fully considered, and it is determined that the office action filed 10/15/2021 did not address claim 7. As presented in this updated Office action claim 7 subject matter is addressed in claim 1. 

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY AYALA DELGADO whose telephone number is (571)270-3452.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark III Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY AYALA DELGADO/Primary Examiner, Art Unit 3746